SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForAugust 15, 2014 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): SABESP announces 2Q14 results São Paulo, August 14, 2014 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its results for the second quarter of 2014 (2Q14) . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2013 . SBSP3: R$ 19.54/share SBS: US$ 8.65 (ADR1 share) Total shares: 683,509,869 Market value: R$ 13.4 billion Closing quote: 08/14/2014 R$ million 1. Financial highlights R$ million 2Q14 2Q13 Chg. (R$) % 1H14 1H13 Chg. (R$) % (+) Gross operating revenue 2,224.0 2,307.4 (83.4) (3.6) 4,668.4 4,626.3 42.1 0.9 (+) Construction revenue 678.7 656.9 21.8 3.3 1,210.0 1,152.4 57.6 5.0 (-) COFINS and PASEP taxes 148.6 168.0 (19.4) (11.5) 332.3 337.4 (5.1) (1.5) () Net operating revenue 2,754.1 2,796.3 (42.2) (1.5) 5,546.1 5,441.3 104.8 1.9 (-) Costs and expenses 1,650.8 1,438.3 212.5 14.8 3,166.4 2,870.9 295.5 10.3 (-) Cunstruction costs 664.2 643.2 21.0 3.3 1,184.7 1,129.2 55.5 4.9 (+) Equity result - (0.1) 0.1 (100.0) (0.3) (0.2) (0.1) 50.0 (+) Other operating revenue/expenses, net 5.2 1.5 3.7 246.7 (37.8) 10.3 (48.1) (467.0) () Earnings before financial result, income tax and social contribution 444.3 716.2 (271.9) (38.0) 1,156.9 1,451.3 (294.4) (20.3) (+) Net financial (21.6) (207.3) 185.7 (89.6) 5.9 (179.9) 185.8 (103.3) () Earnings before income tax and social contribution 422.7 508.9 (86.2) (16.9) 1,162.8 1,271.4 (108.6) (8.5) (+) Income tax and social contribution (120.3) (147.2) 26.9 (18.3) (382.8) (413.5) 30.7 (7.4) Net Income 302.4 361.7 (59.3) (16.4) 780.0 857.9 (77.9) (9.1) Earnings per share* (R$) 0.44 0.53 1.14 1.26 * Total shares 683,509,869 Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million 2Q14 2Q13 Chg. (R$) % 1H14 1H13 Chg. (R$) % Net income 302.4 361.7 (59.3) (16.4) 780.0 857.9 (77.9) (9.1) (+) Income tax and social contribution 120.3 147.2 (26.9) (18.3) 382.8 413.5 (30.7) (7.4) (+) Net financial 21.6 207.3 (185.7) (89.6) (5.9) 179.9 (185.8) (103.3) (+) Other operating revenues/expenses, net (5.2) (1.5) (3.7) 246.7 37.8 (10.3) 48.1 (467.0) () Earnings before financial result (EBIT)* 439.1 714.7 (275.6) (38.6) 1,194.7 1,441.0 (246.3) (17.1) (+) Depreciation and amortization 222.6 196.7 25.9 13.2 482.9 391.9 91.0 23.2 () Adjusted EBITDA ** 661.7 911.4 (249.7) (27.4) 1,677.6 1,832.9 (155.3) (8.5) (%) Adjusted EBITDA margin 24.0 32.6 30.2 33.7 (*) Earnings before interest, income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization; (ii) income tax and social contribution; (iii) financial result; and (iv) other operating revenues/expenses, net. In 2Q14, net operating revenue reached R$ 2.8 billion; a 1.5% decrease compared to the same period of 2013. Costs and expenses, including construction costs, totaled R$ 2.3 billion, up 11.2% on the R$ 2.1 billion recorded in 2Q13. EBIT, in the amount of R$ 439.1 million, dropped 38.6% from R$ 714.7 million in 2Q13. Adjusted EBITDA, in the amount of R$ 661.7 million, dropped 27.4% from R$ 911.4 million in 2Q13 (R$ 1,677.6 million in the last 6 months and R$ 3,851.3 million in the last 12 months). The adjusted EBITDA margin was 24.0% in 2Q14, versus the 32.6% in 2Q13 (30.2% in the last 6 months and 33.7% in the last 12 months). Excluding construction revenues and construction costs, the adjusted EBITDA margin was 31.2% in 2Q14 (42.0% in 2Q13, 38.1% in the last 6 months and 42.6% in the last 12 months). Net income totaled R$ 302.4 million, 16.4% lower than the R$ 361.7 million recorded in 2Q13. 2. Gross operating revenue Gross operating revenue from water and sewage totaled R$ 2.2 billion, a drop of R$ 83.4 million or 3.6%, when compared to the R$ 2.3 billion recorded in 2Q13. The main factors that led to this variation were: · Decrease of 1.8% in the Company’s total billed volume (2.8% in water and 0.6% in sewage); and · Payment of bonus, within the scope of the Corporate Program for Water Loss Reduction, with an R$ 88.1 million impact. The decreases mentioned above were partially offset by the 3.1% tariff adjustment since December 2013. Page 2 of 12 3. Construction revenue Construction revenue increased R$ 21.8 million or 3.3%, when compared to 2Q13. The variation was mainly due to higher investments in 2Q14. 4. Billed volume The following tables show the water and sewage billed volume, quarter-on-quarter, and semester-on-semester, per customer category and region. WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 2Q14 2Q13 % 2Q14 2Q13 % 2Q14 2Q13 % Residential 382.0 383.6 (0.4) 319.2 318.7 0.2 701.2 702.3 (0.2) Commercial 42.7 43.7 (2.3) 40.3 40.8 (1.2) 83.0 84.5 (1.8) Industrial 9.9 9.7 2.1 10.9 11.7 (6.8) 20.8 21.4 (2.8) Public 13.3 14.1 (5.7) 10.3 10.9 (5.5) 23.6 25.0 (5.6) Total retail 447.9 451.1 380.7 382.1 828.6 833.2 Wholesale 63.1 74.4 (15.2) 6.6 7.5 (12.0) 69.7 81.9 (14.9) Total 511.0 525.5 387.3 389.6 898.3 915.1 1H14 1H13 % 1H14 1H13 % 1H14 1H13 % Residential 792.6 772.6 2.6 659.5 639.9 3.1 1,452.1 1,412.5 2.8 Commercial 87.7 86.8 1.0 82.3 80.7 2.0 170.0 167.5 1.5 Industrial 20.1 19.3 4.1 22.0 22.2 (0.9) 42.1 41.5 1.4 Public 27.1 26.9 0.7 20.9 21.1 (0.9) 48.0 48.0 - Total retail 927.5 905.6 2.4 784.7 763.9 2.7 1,712.2 1,669.5 2.6 Wholesale 138.5 149.0 (7.0) 13.1 14.8 (11.5) 151.6 163.8 (7.4) Total 1,066.0 1,054.6 1.1 797.8 778.7 2.5 1,863.8 1,833.3 1.7 WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 2Q14 2Q13 % 2Q14 2Q13 % 2Q14 2Q13 % Metropolitan 292.8 298.8 (2.0) 251.2 255.1 (1.5) 544.0 553.9 (1.8) Regional (2) 155.1 152.3 1.8 129.5 127.0 2.0 284.6 279.3 1.9 Total retail 447.9 451.1 380.7 382.1 828.6 833.2 Wholesale 63.1 74.4 (15.2) 6.6 7.5 (12.0) 69.7 81.9 (14.9) Total 511.0 525.5 387.3 389.6 898.3 915.1 1H14 1H13 % 1H14 1H13 % 1H14 1H13 % Metropolitan 601.9 595.6 1.1 514.1 507.4 1.3 1,116.0 1,103.0 1.2 Regional (2) 325.6 310.0 5.0 270.6 256.5 5.5 596.2 566.5 5.2 Total retail 927.5 905.6 2.4 784.7 763.9 2.7 1,712.2 1,669.5 2.6 Wholesale 138.5 149.0 (7.0) 13.1 14.8 (11.5) 151.6 163.8 (7.4) Total 1,066.0 1,054.6 1.1 797.8 778.7 2.5 1,863.8 1,833.3 1.7 (1) Unaudited (2) Including coastal and interior region Page 3 of 12 5. Costs, administrative and selling expenses In 2Q14, costs, administrative and selling expenses, grew 11.2% (R$ 233.5 million). Excluding construction costs, total costs and expenses grew 14.8%. As a percentage of net revenue, cost and expenses was 84.1% in 2Q14 from 74.4% in 2Q13. R$ million 2Q14 2Q13 Chg. (R$) % 1H14 1H13 Chg. (R$) % Payroll and benefits 551.4 492.0 59.4 12.1 1,048.1 953.8 94.3 9.9 Supplies 46.9 49.4 (2.5) (5.1) 94.1 93.7 0.4 0.4 Treatment supplies 64.6 55.2 9.4 17.0 134.3 120.0 14.3 11.9 Services 351.6 295.1 56.5 19.1 666.2 523.9 142.3 27.2 Electric power 144.5 133.0 11.5 8.6 284.5 277.8 6.7 2.4 General expenses 190.0 186.3 3.7 2.0 342.7 401.8 (59.1) (14.7) Tax expenses 17.6 11.8 5.8 49.2 37.3 51.8 (14.5) (28.0) Sub-total 1,366.6 1,222.8 143.8 11.8 2,607.2 2,422.8 184.4 7.6 Depreciation and amortziation 222.6 196.7 25.9 13.2 482.9 391.9 91.0 23.2 Credit write-offs 61.6 18.8 42.8 227.7 76.3 56.2 20.1 35.8 Sub-total 284.2 215.5 68.7 31.9 559.2 448.1 111.1 24.8 Costs and expenses 1,650.8 1,438.3 212.5 14.8 3,166.4 2,870.9 295.5 10.3 Construction costs 664.2 643.2 21.0 3.3 1,184.7 1,129.2 55.5 4.9 Costs, adm., selling and construction expenses 2,315.0 2,081.5 233.5 11.2 4,351.1 4,000.1 351.0 8.8 % of net revenue 84.1 74.4 78.5 73.5 5.1. Payroll and benefits In 2Q14 payroll and benefits grew R$ 59.4 million or 12.1%, from R$ 492.0 million to R$ 551.4 million, due to the following: · R$ 17.9 million increase in provisions, from the higher number of employees who are entitled to request retirement (TAC), in addition to the wage increase in the period; · R$ 14.0 million increase due to the 8.0% increase in wages since May 2013 and the average wage increase of 6.80% since May 2014, in addition to the changes from the career and wage plan carried out by the Company; · R$ 8.0 million upturn in the provision for the Pension Plan, arising from changes in actuarial assumptions; · R$ 4.4 million increase in expenses related to the Profit Sharing Program, chiefly due to lower reversal of provision occurred in 2Q14, due to higher compliance with the targets estimated for the period, combined with adjustments made in the period; and · R$ 4.3 million increase in overtime pay, mainly due to wage adjustment in the period, and the higher number of hours exercised. 5.2. Supplies In 2Q14, expenses with supplies decreased R$ 2.5 million or 5.1%, when compared to the same period of the previous year, from R$ 49.4 million to R$ 46.9 million, mostly due to: · R$ 1.2 million decrease, basically due to space that has been adapted to develop Sabesp Information Integrated System (SiiS), in 2Q13; and · Lower use of materials in preventive and corrective maintenance and in several water and sewage systems, thus, resulting in a reduction of R$ 0.8 million. 5.3. Treatment supplies Treatment supplies expenses in 2Q14 were R$ 9.4 million or 17.0% higher than in 2Q13, from R$ 55.2 million to R$ 64.6 million. The main factors for this variation were: Page4 of 12 · Increase in the consumption of activated carbon, in the amount of R$ 4.3 million, essentially in the Guarapiranga and Taiaçupeba Water Treatment Stations due to the proliferation of algae; · Use of chemical products since the second half of 2013, for the recovery of springs (mainly at the Guarapiranga System), in the amount of R$ 2.2 million; · Increase of R$ 1.5 million in the consumption of aluminum sulfate; and · Application of calcium nitrate since January 2014 to control smell in several Sewage Treatment Stations, in the amount of R$ 0.9 million. 5.4. Services Services, in the amount of R$ 351.6 million, grew R$ 56.5 million or 19.1%, in comparison to the R$ 295.1 million in 2Q13. The main factors were: · Advertising campaigns, in the amount of R$ 28.1 million, mainly due to the intensification of the rational use of water campaign; · Higher estimate of services expenses, in the amount of R$ 7.0 million, basically due to higher volume of advertising services in the period; · Expenses with risk contracts for credit recovery, in the amount of R$ 6.3 million; and · Hiring of services, in the amount of R$ 6.2 million, due to the beginning of operations in Diadema, in the amount of R$ 4.6 million. 5.5. Electric power This item totaled R$ 144.5 million, an increase of R$ 11.5 million or 8.6% in comparison to the R$ 133.0 million in 2Q13, mainly due to the average increase of 14.0% in free market tariffs and of 6.2% in regulated market. 5.6. General expenses General expenses grew R$ 3.7 million or 2.0%, totaling R$ 190.0 million, versus the R$ 186.3 million recorded in 2Q13, due to the following: · Increase in the provision for lawsuits in the amount of R$ 14.6 million, mainly related to civil (R$ 8.0 million) and labor (R$ 5.3 million) contingencies; and · Decrease of R$ 10.5 million in provision related to the transfer to the Municipal Fund for Environmental Sanitation and Infrastructure , as a result of the decrease in revenues in the municipality of São Paulo. 5.7. Tax expenses In 2Q14, there was an increase of R$ 5.8 million or 49.2%, due to increased tax expenses in 2Q14. 5.8. Depreciation and amortization Depreciation and amortization increased R$ 25.9 million or 13.2%, from the R$ 196.7 million recorded in 2Q13, totaling R$ 222.6 million, due to the beginning of operations of intangible assets, in the amount of R$ 2.0 billion. 5.9. Credit write-offs Credit write-offs grew R$ 42.8 million, to R$ 61.6 million in 2Q14, chiefly due to the higher provision of losses with allowance for doubtful accounts. Page5 of 12 6. Other operating revenues and expenses, net 6.1. Other operating revenues, net Recorded an R$ 8.1 million increase, mainly due to fine applied to suppliers and third parties. 6.2. Other operating expenses R$ 4.3 million increase in other operating expenses due to: · Provision for the write-off of hydrometers in the amount of R$ 5.6 million; and · Losses regarding contractual payments related to the agreement with the municipality of Diadema , in the amount of R$ 2.0 million. The increases mentioned above were partially offset by the R$ 3.4 million drop in the write-off of studies and projects. 7. Net financial R$ million 2Q14 2Q13 Chg. % Financial expenses, net of revenues (74.4) (11.5) (62.9) 547.0 Net monetary and exchange variation 52.8 (195.8) 248.6 (127.0) Net financial 185.7 7.1. Financial revenues and expenses R$ million 2Q14 2Q13 Chg. % Financial expenses Interest and charges on international loans and financing (23.1) (22.1) (1.0) 4.5 Interest and charges on domestic loans and financing (79.9) (64.9) (15.0) 23.1 Other financial expenses (45.3) (5.6) (39.7) 708.9 Total financial expenses 60.2 Financial revenues 73.9 81.1 (7.2) (8.9) Financial expenses net of revenues 547.0 7.1.1. Financial expenses Financial expenses grew R$ 55.7 million or 60.2%. The main reasons were: · R$ 39.7 million increase in other financial expenses, chiefly due to the favorable results of lawsuits in 2Q13, reducing interest expenses in that period, representing a variation of R$ 37.8 million; and · R$ 15.0 million increase in interest and charges on domestic loans and financing, due to the higher increase in the Interbank Deposit Certificate (CDI) in 2Q14 (10.8%), versus 2Q13 (7.7%). 7.1.2. Financial revenues Financial revenues from interests dropped R$ 7.2 million or 8.9%, due to lower number of instalment agreements held in 2Q14. Page 6 of 12 7.2. Monetary and exchange rate variation on assets and liabilities R$ million 2Q14 2Q13 Chg. % Exchange rate variation on loans and financing 84.2 (201.7) 285.9 (141.7) Monetary variation on loans and financing (28.9) (16.4) (12.5) 76.2 Other monetary variations (13.1) 2.1 (15.2) (723.8) Monetary/exchange rate variation on liabilities 42.2 258.1 Monetary/exchange rate variation on assets 10.6 20.1 (9.5) (47.3) Monetary/exchange rate variation, net 52.8 248.6 7.2.1. Monetary/exchange rate variation on liabilities The effect on the monetary/currency exchange variation on liabilities in 2Q14 was R$ 258.1 million, lower than in 2Q13, especially due to: · Revenue of exchange rate variation in the amount of R$ 84.2 million in 2Q14, mainly deriving from the depreciation of the US Dollar and Japanese Yen versus Brazilian Real (2.7% and 1.0%, respectively), versus an expense of exchange rate variation of R$ 201.7 million in 2Q13, deriving from the appreciation of both currencies (10.0% and 4.3%, respectively); · R$ 12.5 million increase in monetary variation expenses over domestic loans and financing, mainly due to the higher variation of the IPCA rate in 2Q14 (2.06%), versus a 1.4% variation recorded in 2Q13. This increase is also a result of the higher amount of debt indexed to the IPCA rate, due to the 18 th debenture issuance, in December 2013; and · R$ 15.2 million increase in other monetary variation due to the greater need of provision for lawsuits, in the amount of R$12.6 million. 8. Income tax and social contribution Income tax and social contribution expenses decreased by R$ 26.9 million, due to the drop in taxable income in the period. 9. Indicators 9.1. Operating Non-revenue water loss (IPF) and micro-measured water loss (IPM) continued to decline, reaching 23.8% and 30.8%, respectively, in 2Q14. This reduction was expected as a result of investments in the
